 IN THE MATTER OF PORT ORFORD CEDAR COMPANYandINTERNATIONALWOODWORKERS OF AMERICA LOCAL #116, MARSHFIELD, OREGONCase No. R-1337-Decided June 14, 1939Lumber Industry-Investigation of Representatives:controversy concerningrepresentation of employees:employer's refuskl to grant recognition until ques-tion concerning representation was determined by the Board-UnitAppropriatefor Collective Bargaining:production employees including contract workers pilinglumber for the kiln, combination tugboat and boomman, and filer in blind room,but excluding office and supervisory employees, and kilnforeman-ElectionOrderedMr. Patrick H. Walker,for the Board.Mr. M. W. Skipworth,of Marshfield, Oreg., for the Company.Mr. Ben Anderson,of Portland, Oreg., for I. W. A.Mr. L. Presley Gill,of Seattle,Wash., for Local 2573.Mr. Ben Law,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 3, 1938, International Woodworkers of America Local#116, Marshfield, Oregon, herein called the I. W. A., filed with theRegional Director for the Nineteenth Region (Seattle, Washington)a petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Port Orford Cedar Com-pany, Marshfield, Oregon, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On July 20, 1938, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor RelationsBoard Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On March 17, 1939, the Regional Directorissued a noticeof hearing,copies of which were duly served upon the Company, the I. W. A.,13 N. L.R. B., No. 31.262 PORT ORFORD CEDAR COMPANY263and the Lumber and Sawmill Workers Union, Local No. 2573, hereincalled Local 2573, a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to the notice, a hear-ing was held on April 3 and 4, 1939, at Marshfield, Oregon, beforeThomas S. Wilson, the Trial Examiner duly designated by the Board.The Board, the Company, the I. W. A., and Local 2573 were representedby counsel.All participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During the courseof the hearing the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPort Orford Cedar Company is a Delaware corporation having itsprincipal offices in Marshfield, Oregon, and its plant at Millington,Oregon. It is engaged in the manufacture, distribution, and sale oflumber, lumber products, and venetian-blind stock.Raw productsconsist solely of logs cut from standing timber growing in Coos andCurry Counties, Oregon.For the years 1937 and 1938, the Companylogged, respectively, approximately 20,000,000 board feet and 6,000,000board feet of logs, valued at $30 per thousand, and manufactured intofinished products, respectively, approximately 12,000,000 and 9,000,000board feet of logs. In each year, 90 per cent of the finished productswere sold, shipped, and transported in interstate commerce to, into,and through States of the United States other than Oregon, and inforeign commerce.II.THE ORGANIZATIONS INVOLVEDLumber and Sawmill Workers, Local #116, chartered by the Inter-nationalWoodworkers of America, affiliated with the Congress ofIndustrialOrganizations, is -a labor organization admitting to itsmembership production employees of the Company, excluding clericaland supervisory employees.Lumber and Sawmill Workers, Local No. 2573, chartered by theUnited Brotherhood of Carpenters and Joiners of America, of iliatedwith the American Federation of Labor, is a labor organization ad-mitting to its membership production employees of the Company,excluding clerical and supervisory employees. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONAt a series of conferences held in May and June 1938,the I. W. A.requestedthe Company to bargainwith it as the representative of theCompany's production employees,exclusive of clerical and supervisory'employees.The Companyrefused to bargain withthe I.W. A. assuch representative prior to certificationby the Boardthat it has beendesignated by a majority of the Company's employees in the appro-priate unit.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find thatthe question concerning representationwhichhas arisen,occurring in connectionwith the operations of the Companydescribedin Section I above, has a close, intimate,and substantial relation totrade, traffic,and commerceamongthe several States, and tends tolead to labor disputesburdeningand obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITAt the hearing the I.W. A., Local 2573, and the Company stipulatedand agreed that the appropriate bargaining unit shall consist of theemployees of the Company employed in production work at the Com-pany's plant at Millington,excluding employees engaged in officework and employees occupying a supervisory capacity.Both unionsadmit to membership the employees in the desired unit and we see noreason for departing from such unit.At the hearing,however, theparties raised the question of whether certain named employees dis-cussed below are properly included within the appropriate unit.WilliamHudson, I. Mikkelson,andRowland Jamesare engaged inpiling lumber for the kiln.They are paid on a contract rather thanan hourly basis.They work under a foreman of the Company andare subject to discharge by him.Both unions request that they beincluded within the unit and the Company makes no objection.Weshall, therefore,include them within the unit.Clifford Freelandworks part time as a deck hand on the Company'stugboat and part time as a boomman.While working on the tugboat,Freeland is covered by an agreement the Company has with theNational Organization Masters, Mates, and Pilots of America.Whileemployed as a boomman, however,his problems and interests areidentical with those of other workers in the appropriate unit.He hasjoined Local 2573.We shall include him in the unit. PORT ORFORD CEDAR COMPANY265.C. R. Spragueis a filer in the blind room. The Company's managerindicated in his testimony that Sprague would probably have authorityto discharge anyone who should be placed at work under his direc-tion but that at present there is no one under him.He did not recallthat Sprague ever has had any employees under his direction. SinceSprague does not as a matter of fact have supervisory authority andsince his problems and interests are identical with those of otheremployees in the appropriate unit, we shall include him in the unit.Glenn Parris termed a kiln foreman by the Company's manager.He has complete charge of the kiln in which cedar is dried, operatesthe kiln and supervises its loading and unloading.The Company con-siders him to be an expert in his line.He does no manual labor andhas apparently joined neither union. It appears that his interestsand problems are different from those of production workers withinthe appropriate unit, and we shall exclude him from the unit.We find that employees of the Company employed in productionwork at the Company's plant at Millington, including William Hudson,I.Mikkelson, Rowland James, Clifford Freeland, and C. R. Sprague,but excluding Glenn Parr, employees engaged in office work, and em-ployees occupying a supervisory capacity, constitute a unit appropriatefor the purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and will otherwise effectuatethe policies of the Act.VI.TIIE DETERMINATION OF REPRESENTATIVESThe Company's pay rolls for June 1938 and March 1939, listing 151and 148 employees, respectively, were introduced in evidence.At least9 of the names appearing on each are those of supervisory employeesand others not included within the unit we have found appropriate.The parties did not agree upon the use of any stated pay roll or periodfor consideration by the Board.The precise number of employeeswithin the appropriate unit is, therefore, uncertain, though it wouldappear to be approximately 140.The Company's manager testified,however, that if conditions warranted, another shift would be putback to work in the blind plant adding between 20 and 40 employees.The I. W. A. introduced in evidence 100 designation cards and 15application and designation cards signed by employees whose namesappear on the March 1939 pay roll. The 100 designation cards were allof recent date.The I. W. A. asked for certification on this showing.Local 2573 introduced in evidence a , list, copied from membershipcards and records available at the hearing for inspection by all parties,bearing the names of 232 persons who had designated and selectedLocal 2573 as their bargaining agent.This list had not been checked 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst any Company pay roll and was presented without schematicarrangement.Between this list and the 100 designation cards intro-duced by the I. W. A. there were 90 duplications. Local 2573 alsointroduced 21 cards signed by employees of the Company on April 1,2, and 3, 1939, designating Local 2573 as their bargaining agent.Be-tween this group of 21 cards and the designation cards introduced bythe I.W. A. there appear to be an additional 8 duplications making 98in all.Local 2573 also introduced a list taken from its records, avail-able for inspection at the hearing, bearing 44 names duplicated byother Local 2573 exhibits but purporting to show that most of thoselisted had paid their dues of recent date. It appears that 33 of thesenames duplicated those on the I. W. A. exhibits.It is impossible on the confused evidence submitted by Local 2573to determine with any exactness the number of employees of theCompany it represents.Although Local 2573 shows a substantialnumber of duplications between its own and the I. W. A. designationcards, many of the Local 2573 cards are signed a year or more priorto the hearing and are open to some question as being representativeof the employees' present wishes.The number of such duplications issubstantial, however, and a large proportion appear to represent em-ployees who have recently been affiliated with both unions.Underthese circumstances, the record does not show with clarity that eitherthe I.W. A. or Local 2573 represents a majority of the employees inthe appropriate unit.We find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by theholding of an election by secret ballot.As noted above, the partiesdid not agree upon any particular pay roll to govern eligibility tovote.We shall direct that those eligible to vote shall be employees inthe appropriate unit whose names appear on the pay roll immediatelypreceding our Direction of Election, including employees who did notwork during such pay-roll period because they were ill or on vacation,and also including employees who were laid off only temporarilyduring such period because of any seasonal slackness in work, butexcluding those who have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Port Orford Cedar Company, Marshfield,Oregon, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the Act. PORT ORFORD CEDAR COMPANY2672.The employees of the Company employed in production workat the Company's plant at Millington, including William Hudson, I.Mikkelson, Rowland James, Clifford Freeland, and C. R. Sprague, butexcluding Glenn Parr, employees engaged in office work, and em-ployees occupying a supervisory capacity, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Port Orford Cedar Company, Marshfield, Oregon,an election by secret ballot shall be conducted within twenty (20) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Nineteenth Region, acting in thismatter as agent for the National Labor Relations Board and subjecttoArticle III, Section 9, of said Rules and Regulations-Series 1,as amended, among the employees of Port Orford Cedar Company,as of the pay-roll period immediately preceding this Direction, em-ployed in production work at the Company's plant at Millington,includingWilliam Hudson, I. Mikkelson, Rowland James, CliffordFreeland, and C. R. Sprague, but excluding Glenn Parr, employeesengaged in office work and employees occupying a supervisory capacity ;and further, including employees within the above-described unitwho did not work during such pay-roll period because they were illor on vacation, and also including employees who were laid off onlytemporarily during such period because of any seasonal slackness inwork, but excluding those who have since quit or been discharged forcause, to determine whether they wish to be represented by Lumberand Sawmill Workers, Local #116, International Woodworkers ofAmerica, Congress of Industrial Organizations, or by Lumber andSawmillWorkers Union, Local 2573, United Brotherhood of Car-penters and Joiners of America, American Federation of Labor, forthe purposes of collective bargaining, or by neither.MR.WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Direction of Election.